Citation Nr: 0534074	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  03-18 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to a disability rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel



INTRODUCTION

The veteran's active military service extended from October 
1988 to December 1991.  He was awarded a Combat Infantryman 
Badge for action, in Southwest Asia, in February 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Los Angeles, California, which 
granted an increased rating for PTSD from 30 to 50 percent.  
The veteran appeals for a higher rating.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

In a December 2005 presentation to the Board, the 
representative made an assertion to the effect that the 
veteran was a good candidate for a total disability rating, 
for compensation purposes, based on individual 
unemployability (TDIU).  That issue has not been developed 
for consideration by the Board.  Absent a notice of 
disagreement, a statement of the case and a substantive 
appeal, the Board does not have jurisdiction.  Bernard v. 
Brown, 4 Vet. App. 384 (1994); Hazan v. Gober, 10 Vet. 
App. 511 (1997).  Consequently, the claim for TDIU must be 
referred to the RO for appropriate action.  


REMAND

The veteran did not report for a psychiatric examination in 
March 2004 scheduled in conjunction with his claim for a 
rating in excess of 50 percent for PTSD, which was noted in a 
December 2004 supplemental statement of the case.  The 
veteran promptly responded later that month, asserting that 
he had not received notice of the examination.  

In a letter dated in October 2004, the Chief of a VA Mood 
Disorders Clinic wrote that the veteran had extensive 
symptomatology and was receiving treatment twice a month.  
Also, he was unable to successfully complete a rehabilitation 
program due to his psychiatric symptoms.  

The representative has requested that the veteran be afforded 
another opportunity for an examination.  

It is apparent that there are relevant VA records which have 
not been obtained and considered.  These psychiatric 
treatment records must be secured.  38 C.F.R. § 3.159(c)(2) 
(2005).  It is also the undersigned's judgment that, in view 
of the foregoing, the veteran should be given another 
opportunity to report for a VA psychiatric examination.  
38 C.F.R. § 3.159(c)(4).  

Accordingly, this case is REMANDED for the following actions:

1.  The AMC/RO should obtain a complete 
copy of the veteran's VA medical records 
from January 2004 to the present.  This 
should include, but not be limited to the 
veteran's psychotherapy twice a month and 
the records from the failed 
rehabilitation program.  

2.  After the above records have been 
incorporated into the claims folder, the 
veteran should be scheduled for a 
psychiatric examination.  The claims 
folder should be made available to the 
examiner for review.  The psychiatrist 
should note all symptoms and signs 
attributable to the veteran's PTSD.  
Following a review of the relevant 
evidence in the claims file, obtaining 
the veteran's history, the mental status 
examination and any tests that are deemed 
necessary, the psychiatrist should assign 
a Global Assessment of Functioning (GAF) 
score due solely to the veteran's PTSD 

3.  Thereafter, the AMC/RO should review 
the claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is 
required.  If further action is required, 
the RO should undertake it before further 
adjudication of the claim.

4.  The AMC/RO should then readjudicate 
the claim for a rating in excess of 50 
percent for PTSD in light of any evidence 
added to the record since the last 
supplemental statement of the case (SSOC).  
If the benefit sought on appeal is not 
granted to the veteran's satisfaction, he 
and his representative should be provided 
a SSOC.  An appropriate period of time 
should be allowed for response.

Subsequently, the case should be returned to the Board, if 
otherwise in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

